DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant previously filed claims 1, 3, 5-11, 13, and 15-20. Claim amendments filed on 08/02/2021 are not being entered as they do not materially reduce issues for appeal. Accordingly, claims 1, 3, 5-11, 13, and 15-20 are pending in the current application.
Response to Arguments
Applicant's arguments filed 08/02/2021 have been fully considered but they are not persuasive. 
Applicant argues that Chen et al. fails to teach “determine… motion vectors at control points (CPMV) of the current video block based on a rule” and “determining a motion vector for each sub-block of the multiple sub-blocks based on the CPMV and a specific position of the corresponding sub-block.” However, examiner respectfully disagrees. In Paragraph 158, Chen et al. teaches “FIG. 9 is a block diagram of a simplified affine motion model for a current affine block 900. As shown in FIG. 9, the 6-parameters affine motion model can be represented by the motion vector .nu..sub.0 of a top-left control point 902 (x.sub.0, y.sub.0), the motion vector .nu..sub.1 of a top-right control point 904 (x.sub.1, y.sub.1) and the motion vector .nu..sub.2 of a bottom-left control point 906 (x.sub.2, y.sub.2). With the assumption that top-left control point 902 is the origin of the coordinate system, which means (x.sub.0, y.sub.0)=(0, 0), the MV of position (x, y) in current affine block 900 is described by equation (4), below: 
[ v x = ( v 1 x - v 0 x ) w x + ( v 2 x - v 0 x ) h y + v 0 x v y = ( v 1 y - v 0 y ) w x + ( v 2 y - v 0 y ) h y + v 0 y ( 4 ) ##EQU00003## 

Applicant argues that Chen et al. fails to teach that “the rule specifies to exclude using of non-adjacent neighboring block from one or more neighboring blocks of the current video block”. However, examiner respectfully disagrees. In Paragraph 177, Chen et al. describes the invention generally, and especially in the context of deciding whether or not non-adjacent neighboring blocks are used to determine motion vectors, “In accordance with one or more techniques of this disclosure, video coders may use motion vectors of blocks which are not immediately adjacent to a current block because the motion vectors of the non-adjacent blocks can further improve prediction efficiency, especially when the correlation between the spatial motion vectors is strong enough for the motion information of the current block to be similar to that of the non-adjacent blocks. Thus, the motion information from the non-adjacent blocks may be good MVP candidates for the current block. In this disclosure, it is proposed that one or more non-adjacent spatial motion vector predictors (NA-SMVPs) are used to derive the motion vector predictor for the motion information of current block; or the NA-SMVPs may be directly re-used by the current block to perform inter-prediction. This disclosure describes techniques to adaptively incorporate the NA-SMVPs together with the other MV predictors (e.g., regular SMVP, TMVP, 
Applicant argues that Chen et al. fails to teach that “the rule further specifies to exclude using of invalid neighboring block from the one or more neighboring blocks based on positions of the one or more neighboring blocks”, and “the current video block belongs to a current tile, and a neighboring block of the one or more neighboring blocks is invalid in a case that the neighboring block belongs to a tile different from the current tile to which the current video block belongs”. However, examiner respectfully disagrees. In Paragraph 92 Chen et al. teaches “A slice of a picture may include an integer number of blocks of the picture. For example, in HEVC and other video coding specifications, a slice of a picture may include an integer number of CTUs of the picture. The CTUs of a slice may be ordered consecutively in a scan order, such as a raster scan order. In HEVC and potentially other codecs, a slice is defined as an integer number of CTUs contained in one independent slice segment and all subsequent dependent slice segments (if any) that precede the next independent slice segment (if any) within the same access unit. Furthermore, in HEVC and potentially other codecs, a slice segment is defined as an integer number of CTUs ordered consecutively in the tile scan and contained in a single NAL unit. A tile 
Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In light of the above remarks, the claims would be rejected using the same art as before.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712.  The examiner can normally be reached on 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHAN MAHMUD/Primary Examiner, Art Unit 2483